Order filed November 16, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00710-CV
                                   ____________

        MATTHEW D. WIGGINS, JR. AND D.L. HAMMAKER, Appellant

                                           V.

                            AMELIA V. KELLY, Appellee


                      On Appeal from the 122nd District Court
                             Galveston County, Texas
                        Trial Court Cause No. 11-CV-0325


                                       ORDER

      No reporter’s record has been filed in this case. The official court reporter for the
122nd District Court informed this court that appellant had not made arrangements for
payment for the reporter’s record. On October 22, 2012, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a reporter=s
record unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal on or before
December 17, 2012. If appellant fails to comply with this order, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                         PER CURIAM